                                                                                                                                                   (2
AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (rviodified)                                                              Page I of!    ,/



                                       UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                JUDGMENT IN A CRIMINAL CASE
                                       V.                                     (For Offenses Committed On or After November I, 1987)



                        Yenitzia Marin Juarez                                 Case Number: 3:19-mj-24581

                                                                              Rebecca C Fish
                                                                              Defendant's Attorney

                                       cl I cl q_ CJ   ;;l ll D
REGISTRATION NO.                                                                                                    DEC l 1 2019
THE DEFENDANT:
                                                                                                        C.l.Er{K, U.S. DISTRICT COURT
 IZl pleaded guilty to count(s) 1 of Complaint                                                        SOU'fHl:HlN DISTRICT Of CALIFORNIA
 •       was found guilty to count(s)
                                                                                             .                 DEPUTY
                                                                                                             MIA;;r.i.~-•---...-•--...;.._;..,,i


         after a plea of not guilty.
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                    Nature of Offense                                                            Count Number(s) ·
8: 1325                            ILLEGAL ENTRY (Misdemeanor)                                                  I
 D The defendant has been found not guilty on count(s)
                                                                           -------------------
 •       Count(s)
                    -----~------------ dismissed on the motion of the United States.
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                             · -~ TIME SERVED                              • ________ days
     .   .                         .
 iz1 Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D . Court recommends defendant be deported/removed with relative, - - - - ~ ~ - - - charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by thisjudgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney ofany material change in the defendant's economic circumstances.

                                                                            Wednesday, December 11, 2019



Received
                  \___)c./\~   {),~--~()
                                        c;;..-
               DUSM

                                                                            UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                       3:19-mj-24581
